Citation Nr: 0107703	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound injury of the right leg with partial 
paralysis of the common and peroneal and posterior tibial 
nerves, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for gout, currently 
evaluated as noncompensably disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensably disabling.

4.  Entitlement to an increased rating for bilateral otitis 
media with cholesteatomy, left ear, and status post tympano-
mastoidectomy, right ear, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claims of entitlement to increased 
ratings for his service-connected residuals of a shell 
fragment wound injury of the right leg with partial paralysis 
of the common and peroneal and posterior tibial nerves (right 
leg shell fragment wound injury); gout; bilateral hearing 
loss; bilateral otitis media with cholesteatomy, left ear, 
and status post tympano-mastoidectomy, right ear (otitis 
media); and hypertension.  The veteran perfected a timely 
appeal of these determinations to the Board.

In the January 1994 rating decision, the RO&IC also denied 
the veteran's claim of entitlement to an increased rating for 
his service-connected vertigo, then evaluated as 10 percent 
disabling.  In a March 1996 rating decision, however, the 
RO&IC increased the evaluation of this disability to 30 
percent, effective July 13, 1992.  Because the increase in 
the evaluation of the veteran's vertigo represents the 
maximum available schedular rating for this disability, the 
veteran's claim for a higher evaluation is no longer in 
appellate status.  See Kirwin v. Brown, 8 Vet. App. 148, 155 
(1995); AB v. Brown, 6 Vet. App. 35, 38 (1993).  In reaching 
that determination, the RO&IC noted that the veteran suffered 
from dizziness, tinnitus and staggering and indicated that it 
concluded that that pathology was attributable to his 
vertigo.  In this regard, the Board observes that, pursuant 
to the criteria contained in former regulation 38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1998), a 30 percent evaluation 
for vertigo required that the disability be manifested by 
tinnitus, dizziness and occasional staggering.  Since that 
time, however, VA revised the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss and tinnitus, effective June 10, 
1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  Pursuant to the new criteria, a 30 percent 
rating is warranted when the disability is productive of 
dizziness and occasional staggering, i.e., the presence of 
tinnitus has been deleted.  This is significant because the 
veteran has subsequently asserted that he has suffered from 
tinnitus since service and several examiners have 
alternatively attributed this disability to his service-
connected bilateral hearing loss as well as a documented in-
service mortar blast from which his other service-connected 
ear pathology stems.  Indeed, in the May 1999 VA ear disease 
examination report, the physician agreed with previous 
assessments that related this disability to his service-
connected bilateral hearing loss.  Moreover, the note 
following revised Diagnostic Code 6260, which governs the 
evaluation of tinnitus, specifically provides that a separate 
evaluation for that disability may be combined with ratings 
for hearing loss, otitis media and vertigo.  See Drosky v. 
Brown, 10 Vet. App. 251, 255 (1997); Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  As such, the Board finds that the 
record raises an informal claim for a separate evaluation for 
the veteran's tinnitus.  Moreover, in a February 2001 
statement, the veteran affirmatively asserted claim of 
service connection for this condition.  In light of the 
foregoing, this issue is referred to the RO&IC for 
appropriate action.

A review of the record also discloses that the veteran has 
asserted numerous additional informal claims.  In an October 
1992 statement, the veteran complained that, as a result of 
his right leg shell fragment wound injury, he suffered from 
right knee instability as well as left leg disability.  In 
this regard, the Board observes that the an April 1999 VA 
examination report shows that the veteran was diagnosed as 
having right knee arthritis as a residual of his shell 
fragment wound injury of the right leg.  In addition, during 
that examination, the veteran reiterated that he suffered 
from left leg disability that was secondary to his right leg 
shell fragment wound injury and the Board observes that the 
physician who conducted that examination specifically 
attributed the veteran's left ankle and left great toe 
arthritis to the veteran's right leg shell fragment wound 
injury.  Further, the April 1999 examiner diagnosed the 
veteran as having right hip and thigh impairment due to the 
service-connected shell fragment wound injury, thus raising 
an inferred claim of service connection for that condition.  
Thereafter, in his October 2000 statement, the veteran 
specifically claimed entitlement to service connection for, 
among other conditions, a left hip disability as secondary to 
his service-connected right leg shell fragment wound injury.  
To date, however, VA has not considered any of these claims 
and they are referred to the RO&IC for appropriate action.

Further, in a November 1999 rating decision, the RO&IC denied 
service connection for hepatitis B on the basis that the 
veteran's claim for this benefit was not well grounded.  The 
RO&IC notified the veteran of this determination later that 
same month.  Thereafter, in an October 2000 statement, the 
veteran indicated that he wished to file a claim of 
entitlement to service connection for "Hepatitis B & C."  
In addition, in a February 2001 statement, the veteran 
correctly pointed out that there had been a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This law also provides, among other 
things, that any veteran whose claim was denied or dismissed 
by VA, the Court or the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) from July 14, 1999, to 
November 9, 2000, on the basis that it was not well grounded, 
as that term was formerly used in 38 U.S.C.A. § 5107(a) 
(1999), may have his or her claim readjudicated under the new 
law.  In light of the veteran's October 2000 and February 
2001 statements, the Board concludes that he has 
affirmatively communicated the intent to have his hepatitis 
claim readjudicated pursuant to the new law.  In this regard, 
the Board further observes that, in his February 2001 
statement, the veteran asserted entitlement to VA 
compensation benefits for this condition on the alternative 
bases that it was secondary to his "combat injuries" and 
that it was a consequence of VA medical care.  In light of 
the foregoing, this claim is referred to the RO&IC for 
appropriate action and development.

Finally, in his October 2000 statement, the veteran also 
asserted a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Further, in his 
February 2001, the veteran asserted numerous additional 
claims; in doing so, he reiterated that service connection 
was warranted for PTSD.  Among the various supplemental 
claims are those seeking service connection for myopia, right 
eye with vertigo; astigmatism, myopic left eye with vertigo; 
alcoholic gastritis and psychophysiological gastrointestinal 
reaction; and diabetes.  With respect to the 
psychophysiological gastrointestinal reaction claim, the 
Board notes that a March 1969 in-service hospitalization 
report reflects that the veteran was diagnosed as having 
"psychophysiological gastrointestinal reaction, manifested 
by abdominal pain."  In addition, with respect to his 
diabetes claim, the Board observes that, on November 9, 2000, 
the Secretary of VA announced a proposal to add diabetes to 
the list of presumptive diseases associated with exposure to 
herbicides.  As such, in light of the veteran's Vietnam 
service, service connection for diabetes may be warranted on 
a presumptive basis.  In the February 2001 statement, the 
veteran also asserted entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) and alleged that RO&IC actions 
were clearly and unmistakably erroneous.  In light of the 
foregoing, each of these claims is referred to the RO&IC for 
appropriate action and development.



REMAND

Currently before the Board are the veteran's claims of 
entitlement to increased ratings for his shell fragment wound 
injuries of the right leg, gout, bilateral hearing loss, 
otitis media, and hypertension.  For the reasons set forth 
below, the Board concludes that each of these issues must be 
remanded for further development and adjudication.

In February 2001, the veteran submitted, directly to the 
Board, and within the prescribed time limits, significant 
records of VA treatment.  These records were not accompanied 
by a waiver of RO&IC consideration.  Because this evidence 
was not previously of record and bears directly on the issues 
certified for appeal, this evidence must initially be 
considered by the RO&IC.  38 C.F.R. § 20.1304(c) (2000).  
Accordingly, these claims must be remanded.

Further, prior to the veteran's February 2001 submission of 
the additional VA treatment records, the Board reiterates 
that substantial records of the veteran's recent treatment at 
four different VA medical facilities were outstanding.  
Indeed, in the March 1996 Supplemental Statement of the Case 
(SSOC), the RO&IC specifically acknowledged that, despite 
requesting records from the Lebanon and Philadelphia, 
Pennsylvania, VA Medical Centers, no recent records or 
reports from these facilities had been obtained.  In 
addition, the Board observes that the most recent SSOC, dated 
in November 2000, reflects that VA treatment records dated 
subsequent to April 1996 had not be considered.  Further, the 
law requires that, subsequent to its review of this evidence, 
the RO&IC issue the veteran an SSOC.  See 38 C.F.R. § 19.31 
(2000).  In any event, it remains unclear whether there 
remains outstanding other records relating to the veteran's 
pertinent VA care.  This is significant because, as noted 
above, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. at 466-67; Bell v. Derwinski, 2 Vet. App. at 613.  
Further, recently enacted legislation specifically provides 
that the duty to assist requires that these records be 
considered in the adjudication of the veteran's claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  On remand, the 
RO&IC must account for these records because they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of these claims.

With respect to the veteran's claim for a compensable rating 
for gout, the Board observes that, during his February 1995 
hearing, the veteran testified that he had approximately 
seven to nine exacerbations of this condition each year.  In 
addition, he reported that the disability affected the joints 
in his right ankle, toes and foot as well as his left great 
toe and ankle.  In this regard, the Board notes that, 
although the veteran indicated that he receives VA treatment 
for this condition, during the course of this appeal, he was 
not afforded a VA examination to assess the severity and 
symptomatology attributable to his gout.  In failing to do 
so, VA breached its duty to assist the veteran in the 
development of this claim.  Veterans Claims Assistance Act of 
2000; see also Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  
Moreover, given the nature of this disability, if possible, 
the examination should be scheduled during a period when the 
veteran is experiencing an exacerbation of this condition.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).  Further, in 
the examination report, the examiner should opine whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of his affected joints, and the RO&IC must 
address these factors in adjudicating these claims.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. 
App. 8 Vet. App. 204-7.

In addition, as to the veteran's claims for increased rating 
for his bilateral hearing loss and otitis media, as noted in 
the introduction, during the course of this appeal, the 
criteria for evaluating diseases of the ear and other sense 
organs, to include disability from hearing loss and otitis 
media, were changed, effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
RO&IC, however, has not considered the revised criteria, and 
to date, the veteran has not been provided the new rating 
criteria.  Similarly, the criteria for evaluating 
cardiovascular disorders, including hypertension, were also 
revised, effective January 12, 1998.  62 Fed. Reg. 65219 
(1997).  In this regard, the Board reiterates that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick; Karnas.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), however, can be no earlier than the effective date of 
that change.  As such, on remand, the RO&IC must consider the 
veteran's bilateral hearing loss, otitis media and 
hypertension claims under both criteria during the course of 
the entire appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Further, with specific regard to the veteran's bilateral 
hearing loss claim, the Board observes that, under the 
revised criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).  Because the April 1999 audiological examination 
report, the most recent one of record, reflects that, at all 
pertinent frequencies for his left ear, the veteran's pure 
tone thresholds were at 55 decibels or more this change might 
well have an impact on the evaluation of the veteran's 
hearing loss.  This is especially so because the physician 
who conducted the May 1999 ear disease examination indicated 
that the veteran's hearing loss was increasing in severity.  
As such, on remand, the Board finds that a contemporaneous VA 
audiological evaluation would be helpful to the disposition 
of this case.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, the veteran challenges the adequacy of the VA 
examinations, asserting that the VA examiners had not 
reviewed his pertinent medical records.  In light of the 
foregoing, the Board concludes that, on remand, the veteran 
must also be afforded VA examinations to clarify the extent 
and severity of his service-connected otitis media and 
hypertension.  See Colayong v. West, 12 Vet. App. 524, 532 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Prior to 
scheduling examinations to evaluate the veteran's gout, 
bilateral hearing loss, otitis media and hypertension, 
however, the RO&IC must associate with the claims folder any 
pertinent outstanding records discussed above, which must be 
reviewed by the VA examiner prior to the issuance of his or 
her report.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As a final point, with respect to the veteran's otitis media 
and bilateral hearing loss claims, the Board notes that, 
during the February 1995 hearing, the veteran testified that 
he had lost a job as a park ranger due to his ear pathology 
and that, due to these service-connected conditions, his 
current employment was in jeopardy.  Indeed, this may be 
particularly true in light of his February 2001 assertion of 
a TDIU claim.  In any event, the Board finds that these 
assertions raise a question as to whether, due to marked 
interference with employment, the regular schedular standards 
are inadequate to evaluate the veteran's bilateral hearing 
loss and otitis media.  As such, on remand, the RO&IC should, 
in connection with the increased rating claims, consider 
whether the criteria for invoking the procedures for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) are met.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO&IC should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for gout, bilateral hearing 
loss, otitis media and hypertension from 
any facility or source identified by the 
veteran.  This should specifically 
include outstanding records of his 
treatment by VA and from the four VA 
facilities identified by the veteran 
during his February 1995 hearing.  The 
aid of the veteran and his representative 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current extent and severity 
of his service-connected gout and 
hypertension.  An attempt should be made 
to examine the veteran when he is 
experiencing an exacerbation of his gout.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
his or her report.  All tests deemed 
necessary should be performed.  With 
respect to the veteran's service-
connected gout, the examiner should 
discuss the frequency of the 
exacerbations of this condition as well 
as identify the joints affected.  In 
doing so, the examiner must identify all 
manifestations attributable to this 
condition.  In addition, the examiner 
should characterize the overall degree of 
impairment attributable to the veteran's 
gout.  In doing so, the examiner should, 
if possible, render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination of the affected joints.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  In addition, he or she 
should indicate whether the condition is 
manifested by symptom combinations that 
are productive of definite impairment of 
health.  The examiner should also state 
whether the disability is manifested by 
weight loss, anemia and/or constitutional 
manifestations, and if so, indicate 
whether the disability is severely and/or 
totally incapacitating.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA ear examination to 
determine the current extent and severity 
of his service-connected bilateral 
hearing loss and otitis media.  It is 
imperative that the veteran's examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
his or her report.  All tests deemed 
necessary, including an audiological 
evaluation, should be performed.  Th 
examine should comment on the extent to 
which these disabilities interfere with 
the veteran's employability.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO&IC should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO&IC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO&IC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO&IC 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  In 
doing so, the RO&IC must consider the 
former and revised criteria for 
evaluating hearing loss, otitis media and 
hypertension.  Further, the RO&IC should 
determine whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of extra-schedular ratings, 
for his bilateral hearing loss and/or 
otitis media.  If any of the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



